UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE13D Under the Securities Exchange Act of 1934(Amendment No.19)* Center Bancorp, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 151408101 (CUSIP Number) Lawrence B. Seidman, 100 Misty Lane, Parsippany, NJ 07054 (973) 952-0405 (Name, Address and Telephone Number of Person Authorized toReceive Notices and Communications) December 4, 2009 (Date of Event which Requires Filling of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ·· 240.13d-1(e), 240.13d-1 (f) or 240.13d-1(g), check the following box. ( ) Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See · 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP No. 151408101 1. LSBK06-08, LLC20-8067445 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power270,783 8. Shared Voting Power 9. Sole Dispositive Power270,783 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person270,783 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.86 14. Type of Reporting Person OO 2 SCHEDULE 13D CUSIP No. 151408101 1. CBPS, LLC27-0949811 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationNew Jersey Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power205,813 8. Shared Voting Power 9. Sole Dispositive Power205,813 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person205,813 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)1.41 14. Type of Reporting Person OO 3 SCHEDULE 13D CUSIP No. 151408101 1. Lawrence B. Seidman###-##-#### 2. Check the Appropriate Box if a Member of a Group* (a.)(X)(b.)( ) 3. SEC USE ONLY 4. Source of Funds* PF, WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to items 2(d) or 2(e) ( ) 6. Citizenship or Place of OrganizationU.S.A. Number ofSharesBeneficiallyOwned byEach ReportingPerson With 7. Sole Voting Power2,943,325 8. Shared Voting Power 9. Sole Dispositive Power2,943,325 10. Shared Dispositive Power 11. Aggregate Amount Beneficially Owned by Each Reporting Person2,943,325 12. Check if the Aggregate Amount Represented by Amount in Row (11) Excludes Certain Shares (See Instructions) ( ) 13. Percent of Class Represented by Amount in Row (11)20.2% 14. Type of Reporting Person IN 4 This statement on Schedule 13 D which was filed on June 27, 2006, AmendmentNo. 1 was was filed on September 27, 2006, Amendment No. 2 was filed on November 1, 2006, Amendment No. 3 was filed on January 3, 2007, Amendment No. 4 was filed on January 30, 2007, Amendment No. 5 was filed on February 1, 2007, Amendment No. 6 was filed on March 22, 2007, Amendment No. 7 was filed on May 2, 2007, Amendment No. 8 was filed on May 8, 2007, Amendment No. 9 was filed on May 8, 2007, Amendment No. 10 was filed on May 30, 2007, AmendmentNo. 11 was filed on November 26, 2007, Amendment No. 12 was filed on July 18, 2008, Amendment No. 13 was filed onAugust 22, 2008, Amendment No. 14 was filed on January 30, 2009, Amendment No. 15 was filed on March 5, 2009, Amendment No. 16 was filed on April 29, 2009, Amendment No. 17 was filed on July 24, 2009, and Amendment No. 18 was filed onOctober 19, 2009on behalf of Seidman and Associates, L.L.C. (“SAL”), Seidman Investment Partnership, L.P. (“SIP”), Seidman Investment Partnership II, L.P. (“SIPII”), Broad Park Investors, L.L.C. (“Broad Park”), Chewy Gooey Cookies, L.P. (“Chewy”), Lawrence Seidman (“Seidman”), clients of Lawrence Seidman ("Seidman Clients"), Harold Schechter (“Schechter”), Raymond Vanaria (“Vanaria”),Dennis Pollack(“Pollack”), LSBK06-08, L.L.C. (“LSBK”) and CBPS, L.L.C. ("CBPS"), collectively, the (“Reporting Persons”) with respect to the Reporting Persons’ beneficial ownership of shares of Common stock (“the Shares”) of Center Bancorp, Inc., a New Jersey corporation, (“the Company”) is hereby amended as set forth below: Such statement on Schedule 13D is hereinafter referred to as the “Schedule 13D”. Terms used herein which are defined in the Schedule 13D shall have their respective meanings set forth in the Schedule 13D. Item 5. Interest in Securities of the Issuer. (a)(b)(c) As of the close of business on December 4, 2009the Reporting Persons owned beneficially an aggregate of3,021,804shares of Common Stock which constituted approximately 20.7%of the 14,572,029shares of Common Stock outstanding as ofOctober 31, 2009 as disclosed in the Company's 10-Q datedNovember 9, 2009. Schedule A attached below describes transactions, except for previously reported transactions, in the Common Stock effected by the Reporting Persons within the past sixty (60) days. Except as set forth in this Item 5, none of the Reporting Persons owns beneficially or has a right to acquire beneficial ownership of any Common Stock. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:December 7,2009 By: /s/ Lawrence B. Seidman Power of Attorney pursuant to Joint Agreement dated June 27, 2006 By: /s/ Lawrence B. Seidman Investments Manager, LSBK06-08, LLC By: /s/ Lawrence B. Seidman Power of Attorney, CBPS, LLC 5 Schedule A Entity Date Purch Cost per Share Cost Shares LSBK 11/6/2009 8.0308 61,033.95 7,600 Total 61,033.95 7,600 CBPS 10/20/2009 7.8915 78,915.00 10,000 CBPS 10/21/2009 7.8979 55,285.30 7,000 CBPS 10/22/2009 7.8697 78,697.00 10,000 CBPS 10/23/2009 7.8987 53,711.16 6,800 CBPS 11/2/2009 7.9322 37,757.27 4,760 CBPS 11/3/2009 7.9686 95,463.83 11,980 CBPS 11/4/2009 7.9657 47,794.20 6,000 CBPS 11/5/2009 7.9501 50,101.81 6,302 CBPS 11/9/2009 8.0524 66,029.68 8,200 CBPS 11/10/2009 7.9519 34,916.80 4,391 CBPS 11/11/2009 7.9512 44,121.21 5,549 CBPS 11/12/2009 7.9195 117,660.01 14,857 CBPS 11/13/2009 7.9041 22,921.89 2,900 CBPS 11/18/2009 8.2500 40,425.00 4,900 CBPS 11/19/2009 8.2419 90,660.90 11,000 CBPS 11/20/2009 8.2801 50,508.61 6,100 CBPS 11/23/2009 8.4500 21,970.00 2,600 CBPS 11/24/2009 8.4166 37,874.70 4,500 CBPS 11/25/2009 8.4500 25,350.00 3,000 CBPS 11/27/2009 8.4181 50,508.60 6,000 CBPS 11/30/2009 8.3850 46,117.50 5,500 CBPS 12/4/2009 9.0303 60,503.01 6,700 Total 1,207,293.48 149,039 6
